Name: Commission Regulation (EEC) No 2218/87 of 24 July 1987 on the sale at prices fixed at a standard rate in advance of certain boneless beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/68 Official Journal of the European Communities 25. 7. 87 COMMISSION REGULATION (EEC) No 2218/87 of 24 July 1987 on the sale at prices fixed at a standard rate in advance of certain boneless beef from intervention stocks for processing in the Community 2. The intervention agency referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto. 4. Subject to the provisions laid down in this Regu ­ lation, the sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regulations (EEC) No 1687/76 and (EEC) No 2182/77. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies are holding stocks of relatively old boneless beef ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2173/79 (3), Com ­ mission Regulation (EEC) No 1687/76 (4), as last amended by Regulation (EEC) No 221 6/87 Q, and Commission Regulation (EEC) No 2182/77 (% as last amended by Regulation (EEC) No 1431 /87 Q, subject to special excep ­ tions provided for by this Regulation ; Whereas in order to ensure the economic management of stocks, it should be laid down that the intervention agencies should first sell meat which has been in storage longest ; Whereas in order to ensure equal economic treatment between operators the application of monetary compensa ­ tory amounts should be suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 5. Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase appli ­ cations shall not name the coldstore or stores where the products applied for are stored. 6. Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the address listed in Annex II hereto. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the applications to purchase of the purchasers whom he represents. HAS ADOPTED THIS REGULATION : Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community :  1 130 tonnes of boneless beef held by the Irish inter ­ vention agency and bought in before 1 September 1986, (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 48, 17. 2. 1987, p. 1 . 0 OJ No L 251 , 5 . 10 . 1979, p. 12. if) OJ No L 190, 14. 7. 1976, p. 1 . ]f) OJ No L See page 55 of this Official Journal . ( «) OJ No L 251 , 1 . 10 . 1977, p. 60 . 0 OJ No L 136, 26. 5. 1987, p. 26. 25. 7. 87 Official Journal of the European Communities No L 204/69  kein WÃ ¤hrungsausgleichsbetrag findet Anwendung ...... (Kennzeichnung und Menge der betreffenden Produkte)  Ã Ã ±Ã ½Ã ­Ã ½Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  Ã ´Ã µÃ ½ Ã µÃ Ã ±Ã Ã ¼Ã  ­ Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± (Ã µÃ ¾Ã ±Ã ºÃ Ã ¯Ã ²Ã Ã Ã · Ã ºÃ ±Ã ¹ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã Ã Ã ½ Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½)  no monetary compensatory amount shall apply to (identification and quantities of the products concerned) 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The guarantee provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be 150 ECU per 100 kilograms. Article 4 For products which are sold under this Regulation the removal order referred to in Article 6 ( 1 ) of Commission Regulation (EEC) No 1687/76 and the documents referred to in Article 12 thereof shall bear one of the following endorsements :  aucun montant compensatoire monÃ ©taire s applique Ã (identification et quantitÃ © des produits concernÃ ©s)  nessun importo compensatono monetario siapplica a (designazione e quantitÃ dei prodotti in ques ­ tione)  geen enkel monetair compenserend bedrag is van toepassing op (omschrijving en hoeveelheid van de betrokken produkten  se nenhum montante compensatÃ ³rio monetÃ ¡rio aplica a ...... (identificaÃ §Ã £o e quantidades dos produtos em  ningun montante compensatorio monetario se apli ­ carÃ a (identification y cantidad de los productos correspondientes) causa). This endorsement shall be entered in Section 106 of control copy T No 5. Article 5 This Regulation shall enter into force on 27 July 1987.  intet monetÃ ¦rt udligningsbelÃ ¸b finder anvendelse (betegnelse for og mÃ ¦ngde af de pÃ ¥geldende produkter) This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1987. For the Commission Frans ANDRIESSEN Vice-President 25. 7. 87No L 204/70 Official Journal of the European Communities ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter ' Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta (ECU/tonelada) Salgspris (ECU/ton) Verkaufspreise (ECU/t) TÃ ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿) Selling prices (ECU/tonne) Prix de vente (Ã cus/t) Prezzi di vendita (ECU/t) Verkoopprijzen (Ecu/ton) PreÃ §o de venda (ECUs/tonelada) Ireland Outsides Insides Knuckles Rumps Forequarters Shins and/or shanks Plate and flank Brisket 200 200 100 100 17 200 300 17 2 500 2 500 2 500 2 500 2 100 1 500 1 350 1 350 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses oÃ ­ the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118